TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-05-00369-CR


Gary Hayden Gibbs, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT

NO. 04-159-K368, HONORABLE BURT CARNES, JUDGE PRESIDING



M E M O R A N D U M    O P I N I O N

Appellant's brief was originally due January 30, 2006.  The time for filing was
extended twice on counsel's motion.  On June 2, 2006, in granting the second extension, this Court
ordered appellant's attorney, Mr. John R. Duer, to file a brief on appellant's behalf no later than June
23, 2006.  Counsel did not file a brief as ordered.
The appeal is abated.  The district court is ordered to conduct a hearing to determine
whether the attorney it appointed to represent appellant has abandoned the appeal.  Tex. R. App. P.
38.8(b)(2).  The court shall make appropriate findings and recommendations.  If necessary, the court
shall appoint substitute counsel who will effectively represent appellant.  A record from this hearing,
including copies of all findings and orders and a transcription of the court reporter's notes, shall be
forwarded to the Clerk for filing as a supplemental record no later than October 13, 2006.  Rule
38.8(b)(3).


				__________________________________________
						Bea Ann Smith, Justice
Before Justices B. A. Smith, Puryear and Waldrop
Filed:   September 15, 2006
Do Not Publish